Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 7/18/2022. Claims 1, 2, 5-11, 14, have been amended. Claims 3, 12, 13, 15, and 16 have been canceled. Claims 17 and 18 are newly added. Claims 1, 2, 5-11, 14, 17, and 18 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 6-9 of Remarks, filed 7/18/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claim 1 and its respective dependents has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-11, 14, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Fernandez Gutierrez” (US 2012/0331307), “Whelihan” (US 2011/0145919), “Pearson” (US 2014/0082724). Fernandez Gutierrez discloses a system to improve security of a computers system by storing instructions organized in blocks, where each block contains a first part with instructions and a second part with a signature value that is used to enable the system to execute the instructions when the signature value is correct. Whelihan discloses a method of securing a device against unauthorized modifications by monitoring transactions targeting the device and determining whether the transactions differ from valid transactions. Pearson discloses a method of protecting a system’s memory during low-power state by generating a signature of memory contents when transitioning into the low-power state, generating a second signature of memory contents when transitioning from the low-power state, and comparing the signatures to detecting whether a mismatch has occurred.
What is missing from the prior art is a system for verifying integrity of execution context data in parallel to execution of a software program that is further defined by the limitations recited within claim 1. Therefore the prior art, when considered individually or in combination, does not fairly teach or suggest the limitations of claim 1, and thus claim 1 is considered allowable. The dependent claims that further dependent from claim 1 also contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491